Citation Nr: 0419275	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  98-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, 
claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend

ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the Air Force from May 
1956 to December 1957, and in the Army from June 1958 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 RO decision which denied service 
connection for hypothyroidism, claimed to be due to exposure 
to ionizing radiation, and from an October 1999 RO decision 
which denied service connection for peripheral neuropathy, 
claimed to be due to exposure to herbicides.

The veteran had an RO hearing on the hypothyroidism claim in 
June 1998, and a Board videoconference hearing on the 
hypothyroidism and peripheral neuropathy claims in August 
2001.  The Board remanded the claims in December 2001.


FINDINGS OF FACT

1.  The veteran's active service included exposure to 
ionizing radiation, but it did not include service in Vietnam 
or exposure to herbicides.

2.  The veteran's current hypothyroidism was caused by 
exposure to radiation during service.

3.  Current peripheral neuropathy began years after service 
and was not caused by any incident of service.



CONCLUSIONS OF LAW

1.  Primary hypothyroidism was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Air Force from May 
1956 to December 1957, and in the Army from June 1958 to 
December 1974.  Service personnel records indicate he served 
for several years in the Panama Canal Zone and that his 
military duties and assignments included Nuclear Power Plant 
Operator and Nuclear Power Plant Chief.  

In 1972, the veteran was treated for tingling and loss of 
sensitivity in his left hand and right foot, which were 
attributed to a pilonidal cyst.  His 1974 separation medical 
history report noted that he had had an excised pilonidal 
cyst, but there was no indication of any memory or extremity 
problems or of any thyroid trouble; the separation physical 
examination report is also silent as to pertinent 
abnormalities.  

Private medical records of treatment from 1975 to 1977 from 
John A. Lupas, M.D., reflect complaints of headaches, chest 
pains, and viral bronchitis.  Records refer to employment 
with the US Nuclear Regulatory Commission in an unclear 
capacity.  

Private medical records from 1995 and 1996 show treatment for 
hypothyroidism secondary to Hashimoto's thyroiditis.  He was 
first diagnosed with the condition in May 1995, when he 
initially presented for weakness and large weight gain.  

The veteran testified at an RO hearing in June 1998.  He 
maintained that his current hypothyroidism were due to 
radiation exposure in service.  He described his military 
duties and symptoms in service such as hair loss, mental 
confusion, and rapid weight changes.  He asserted that 
radiation exposure measurements were missing or otherwise 
flawed.  

Ralph Kenning, CHP, wrote in July 1998 regarding the effects 
of radiation and the veteran's estimated radiation exposure.  
He cited studies indicating that the prevalence of 
hypothyroidism, thyroid nodules, and thyroid cancer in 
individuals appeared to increase with dose.  He noted the 
need for further study on relatively low-dose radiation 
effects on thyroid disease.  He noted that the extent of 
exposure after service was minimal (only a small fraction of 
the military component).  He indicated that, based on the 
veteran's account, the most significant source of radiation 
exposure to the veteran occurred during recovery operations 
in early 1970 following refueling outage in the fall of 1969; 
the veteran had been handling liquid waste filters placed in 
the refueling cavity during the outage.  He estimated that 
the dose equivalent for the thyroid was 3.3 rems, and that 
the absorbed dose to the outer layers of the skin in contact 
with the containers carried during the recovery was about 68 
rads.  

A private endocrinologist, Mary Casals, M.D., wrote in July 
1998 that she agreed that it was possible that the veteran's 
autoimmune thyroiditis and Hashimoto's thyroiditis could have 
been related to radioactive iodine exposure in service, but 
that she did not believe that this connection could be firmly 
established.  She noted, however, that that he had an 
increased risk of developing solid nodules and thyroid 
carcinoma because of radioactive iodine exposure. 

A December 1998 letter from the Program Manager of the 
Medical Physics Program of the Army's Center for Health 
Promotion and Preventive Medicine stated that the veteran's 
total occupational radiation dose was 1.78 rems, which 
differed by 0.016 rems from a DD Form 1141 (Record of 
Occupational Exposure to Ionizing Radiation) due to an entry 
of prior exposure noted on the form.  His internal dose 
(including radioactive iodine) was 0 rems.  

A December 1998 decision by the Social Security 
Administration (SSA) found that the veteran had been disabled 
since May 1998 due to obesity and osteoarthritis of the right 
hip.  Records reflect that the veteran sought SSA disability 
benefits on the basis of osteoarthritis of the hips and knees 
that caused dislocation of the right leg and foot, 
hypothyroidism, chronic sinus infection, a deviated septum, 
hearing loss, diabetes, and blockage of the esophagus.  

A February 1999 VA general medical examination noted a 
hypothyroid condition according to a report from 1986 with 
primary diagnosis in May 1995.  The examiner noted the 
veteran's account of radiation exposure during service, as 
well documentation thereof by the certified health physician.  
Pertinent diagnoses included autoimmune hypothyroid 
condition, classified as Hashimoto's thyroid disease with 
associated memory deficit; pilonidal cyst, previously 
treated, presently stable (well healed with no evidence of 
complications); Type II diabetes, presently stable; and 
diagnosed peripheral neuropathy, as per electrodiagnostic 
testing, etiology unclear.  

On several occasions in 1999 (June, August, October, and 
November), the veteran submitted written argument, along with 
excerpts from articles, including one that mentions that 
Agent Orange was reportedly used by the Army in Panama, and 
warranting further investigation.  Another article included a 
brief item that the Pentagon had reportedly tested Agent 
Orange in secret in Panama during the 1960s and 1970s and 
that the VA was now compensating the widow of one veteran who 
had served there at the time.  Another internet news article 
also described the use of toxic chemicals, including Agent 
Orange, by the military in the Panama Canal Zone since the 
1940s; the article also described testimony that several 
hundred barrels of Agent Orange had been sent to Panama for 
testing.  However, the article also noted that that military 
officials had not found any written record to demonstrate 
such spraying.  The veteran also included November 1997 
testimony from a military and chemical expert in another VA 
case to the effect that Agent Orange was used and tested in 
the Panama Canal Zone.

In July 1999, the Program Manager of the Medical Physics 
Program of the Army's Center for Health Promotion and 
Preventive Medicine submitted an assessment of the veteran's 
radiation exposure during active service.  The letter 
confirmed that the veteran's service had included assignment 
to various elements of the Army Engineer Nuclear Reactors 
Group and its successor, the Army facilities Engineering 
Support Agency, which were responsible for operation of 
nuclear reactors for generation of electric power.  One of 
the subordinate organizations to which the veteran had been 
assigned was the 535th Engineering Detachment, which was 
responsible for the operation of the MH-1A Floating Nuclear 
Power Plant (Sturgis).  The letter reiterated the prior 
letter from December 1998 that the Army's comprehensive 
database reflects that the veteran's occupational ionizing 
radiation dose was documented as 1.78 rems.  This assessment 
took into account his internal dose (including radioactive 
iodine), as the Army's records reflected an internal dose of 
0 rems.  In interviews, supervisors from the 535th 
Engineering Detachment agreed that continuous facility 
monitoring showed that there was never an unacceptable level 
of radioactive iodine exposure, as all readings were reported 
to be within normal background levels.  The Program Manager 
noted that the veteran's personal dosimetry monitoring (with 
badges and pocket dosimeters) could show a dose that was 
slightly higher than the 1.78 rems of record because of 
periods of missing data in the Army's database.  He said that 
logbooks, entries, and co-worker data did not reflect any 
unusual activities for these periods.  The Program Manager 
concluded that it was doubtful that the veteran's total dose 
would increase, if at all, beyond a few tenths of a rem.  

In this letter, the Program Manager also opined that Mr. 
Kenning's health physics assessment was based on assumed data 
(arbitrary radioactivity and exposure time) and was 
inconsistent with the recorded monitoring data.  The Program 
Manager also questioned the statement in Mr. Kenning's 
assessment that in 1969 the veteran lost his pocket 
dosimeter, that the dosimeter was over-exposed, and that 
readings were off-scale because the Army's database did not 
corroborate this account.  He said in this letter that there 
was no indication of undocumented occupational exposure for 
the veteran.  In addition, the Program Manager discussed the 
veteran's contention that he was exposed to neutron radiation 
during the MH-1A reactor's acceptance testing when levels of 
such exposure exceeded design levels.  The Army database 
showed neutron exposure of 0 rems, based on personal neutron 
badges.  The Program Manager summarized that the veteran's 
documented occupational ionizing radiation dose from his 
active service was 1.78 rems, including an internal dose of 0 
rems, such as from radioactive iodine among others.  It was 
noted there was no other indication of substantial 
occupational exposure.  

Dr. Casals, the private endocrinologist, wrote in July 2000 
that she had first started treating the veteran for primary 
hypothyroidism in September 1996, which was diagnosed in May 
1995.  She stated that the veteran claimed to have been 
exposed to radioactive iodine by inhalation in 1970 with 
several non-specific symptoms of hypothyroidism since then, 
including severe depression, mental confusion, weight 
changes, weakness, and dry skin.  She stated that it is 
possible that there is an association/relation between his 
exposure and hypothyroidism, but it could not be firmly 
established in this case.  

An April 2001 VA EMG study noted a history that the veteran 
had had non-insulin dependent diabetes mellitus since 1997; 
he also had peripheral neuropathy most likely secondary to 
diabetic polyneuropathy. 

The veteran testified at a videoconference hearing before the 
Board in August 2001.  He said that his duties while in 
service included operating the power system and collecting 
water and air samples to detect possible contamination while 
stationed on board a vessel in the Panama Canal Zone with the 
535th Engineer Detachment of the Army Engineer Reactive 
Group.  He reported having symptoms such as rapid weight 
gain, mental confusion, and hair loss in service.  He stated 
that he had had difficulty remembering events.  He also 
stated that he learned about the use of Agent Orange in 
Panama in 1998, at which time he believed that his peripheral 
neuropathy was related.  He stated that his service in Panama 
involved driving through a jungle that was used in training 
for jungle warfare.

In August 2002, a private doctor specializing in dermatology 
and allergies, Marcus E. Ward, M.S., M.D., prepared an 
opinion on the onset and etiology of the veteran's claimed 
conditions.  The doctor reviewed the veteran's medical 
records, clinical records, statements of other doctors, a 
radiation dose assessment, a record of occupational exposure 
to ionizing radiation, a statistical analysis, and medical 
treatises.  

Dr. Ward concluded that the veteran exhibited significant 
symptoms of severe antibody positive hypothyroidism 
(Hashimoto's Syndrome) beginning in 1971 and had sought 
treatment for these symptoms at an Air Force dispensary that 
year.  The doctor noted that the veteran presented symptoms 
of mental confusion, hair loss, and bradycardia in late 1974 
prior to separation from service; he stated that an 
appropriate lab analysis would have shown findings consistent 
with severe hypothyroidism.  The doctor noted that the 
veteran was show to have been exposed to radiation in service 
which was sufficient to cause severe hypothyroidism; he 
discussed the veteran's service on board a power barge and 
his exposure to radiation during refueling involving a 
reactor core pressure vessel.  He also referred to the 
veteran's having a complete collapse in 1976 and bradycardia 
in the late 1970s and early 1980s which were consistent with 
severe hypothyroidism.  He stated that the delayed diagnosis 
of this condition in 1995 was known as sub-clinical 
hypothyroidism.

Dr. Ward opined that the veteran exhibited symptoms of 
peripheral neuropathy in 1972.  He noted that numbness and 
tingling in his extremities at that time were attributed to a 
pilonidal cyst.  He said that the cyst remained active until 
1975, but that the neuropathy continued and was now quite 
severe.  The doctor stated that the veteran had been exposed 
to toxic substances, including dioxin which was used in 
jungle control and in testing and training exercises.  The 
doctor said that the veteran had disabilities including 
short-term memory loss, mental confusion, rapid weight gain, 
and eventual onset of severe diabetes mellitus and 
hyperlipidemia, all secondary to his hypothyroidism.  

II.  Analysis

Through discussions in correspondence (including an April 
2002 letter from the RO), rating decisions, the statements of 
the case, the supplemental statements of the case, and the 
Board's remand, the VA has informed the veteran of the 
evidence necessary to substantiate his claims.  He has been 
informed of his and the VA's respective responsibilities for 
providing evidence.  Pertinent records have been obtained, 
and additional VA examination is not necessary to decide the 
claims.  The notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

1.  Hypothyroidism

The veteran asserts that he was exposed to radiation while on 
active duty and that this led to hypothyroidism diagnosed 
years after service.

Service connection for certain chronic diseases, including 
endocrinopathies, will be presumed if they are manifest to a 
compensable degree within the year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  First, there are specific diseases, including thyroid 
cancer, which may be presumptively service connected if 
manifest in a radiation-exposed veteran.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" 
veteran is one who participated in a radiation-risk activity.  
A "radiation-risk activity" includes the onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device, occupation of Hiroshima or Nagasaki 
during World War II, or presence at certain specified sites.  
38 C.F.R. § 3.309 (d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  Second, other "radiogenic" 
diseases, such as any form of cancer listed under 38 C.F.R. § 
3.311(b)(2), found 5 years or more after service in an 
ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  "Radiogenic diseases" 
under this regulation include thyroid cancer.  38 C.F.R. § 
3.311(b)(2)(ii).  Other claimed diseases may be considered 
radiogenic if the claimant has cited or submitted competent 
scientific or medical evidence which supports that finding.  
38 C.F.R. § 3.311(b)(4).  When it has been determined that: 
(1) a veteran has been exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) the disease first becomes 
manifest 5 years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration in accordance with 38 C.F.R. § 3.311(c).  When 
such a claim is forwarded for review, the Under Secretary for 
Benefits shall consider the claim with reference to 38 C.F.R. 
§ 3.311(e) and may request an advisory medical opinion from 
the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), 
(c)(1).  The medical adviser must determine whether sound 
scientific and medical evidence supports a conclusion that it 
is "at least as likely as not" that the disease resulted 
from in-service radiation exposure or whether there is "no 
reasonable possibility" that the disease resulted from in-
service radiation exposure.  38 C.F.R. § 3.311(c)(1).  Third, 
direct service connection can be established by showing that 
the disease or malady was incurred during or aggravated by 
service, a task which includes the difficult burden of 
tracing causation to a condition or event during service.  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Board focuses on the method for 
establishing service connection for hypothyroidism on a 
direct basis.  The veteran has submitted verified information 
that he was involved with nuclear power reactors for several 
years while on active duty.  He has submitted evidence from 
Mr. Kenning, CHP, regarding estimated dosages, including of 
radioactive iodine.  Evidence has also been received 
regarding dosage estimates maintained by the Army.  The 
veteran has presented evidence indicating that these dosage 
estimates may be flawed and incomplete to some degree due to 
missing records and over-exposed measuring devices.  The 
Program Manager of the Army's Medical Physics Program has 
provided some contrary evidence as to some of the veteran's 
assertions in this regard, but the evidence appears in 
equipoise on whether radiation dosages exceeded those 
recorded in his DD Form 1141.  The veteran has submitted a 
thorough opinion by Dr. Ward of the effects of his radiation 
exposure and its causal relationship to his current 
hypothyroidism.  

After a review of all the evidence, the Board finds it is 
about evenly divided on the question of whether the veteran's 
current hypothyroidism, although not diagnosed until years 
after service, began with radiation exposure in service.  
38 C.F.R. § 3.303(d).  Under such circumstances, he is given 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Thus the 
Board finds that the veteran's current hypothyroidism began 
in service.  The condition was incurred in service, 
warranting service connection.  

2.  Peripheral neuropathy

The veteran also seeks service connection for peripheral 
neuropathy based on claimed exposure to herbicides while 
stationed in the Panama Canal Zone.  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases that become manifest to a 
compensable degree within a specified period of time in the 
case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  One of the "listed" diseases is 
acute and subacute peripheral neuropathy.  38 C.F.R. § 
3.309(e).  The term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309 (e), Note 2.  The acute and subacute peripheral 
neuropathy must have become manifest to a degree of 10 
percent or more any time after service.  38 C.F.R. § 
3.307(a)(6)(ii).

It should also be noted that claims based on Agent Orange 
exposure are unique in that entitlement, under the 
presumptions codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, is based on an analysis of scientific 
evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The 
statute further provides that "[i]f the Secretary determines 
that a presumption of service connection is not warranted, 
the Secretary, not later than 60 days after making the 
determination, shall publish in the Federal Register a notice 
of that determination.  The notice shall include an 
explanation of the scientific basis for that determination."  
38 U.S.C.A. § 1116(c)(1)(B).  Pursuant thereto, the Secretary 
occasionally publishes notices of diseases that are not 
associated with herbicide exposure, most recently on March 
26, 2003 (68 Fed. Reg. 14567 (2003)).  Recently, "chronic 
persistent peripheral neuropathy" was recognized as a 
disease that is not associated with herbicide exposure.  68 
Fed. Reg. 27,630 (May 20, 2003).

In this case, service personnel records indicate that the 
veteran did not serve in Vietnam.  Thus, the Agent Orange 
presumption for Vietnam veterans does not apply.  Moreover, 
even if such law were generally applicable to him, his type 
of chronic peripheral neuropathy is not the type of acute and 
subacute peripheral neuropathy listed in the legal authority 
for application of the presumption.  

The Board must also consider whether service connection is 
warranted on a direct basis.  See Combee, supra.  The veteran 
contends that he was exposed to herbicides, especially 
dioxin, while stationed in the Panama Canal Zone.  He states 
that he often drove through miles of jungle that had been 
sprayed with herbicides for Army jungle training.  He states 
that symptoms (tingling and loss of sensitivity in his left 
hand and right foot) that were originally attributed to a 
pilonidal cyst in service were actually related to herbicide 
exposure.  

However, actual herbicide exposure in service is not 
substantiated by credible evidence.  Recently, the Assistant 
Secretary of Defense for Health Affairs issued a memorandum 
that lists documents regarding locations where herbicides 
were used outside of Vietnam.  The Panama Canal Zone or 
Panama does not appear on this list of locations.  See 
memorandum from Assistant Secretary of Defense for Health 
Affairs William Winkenwerder, Jr., M.D., to Susan H. Mather, 
VA's Chief Officer for Public Health and Environmental 
Hazards (Jan. 6, 2003).  At present, there is no official 
corroboration of herbicide use in the Panama Canal Zone 
during the time the veteran was there, let alone any useful 
information as to the levels of herbicide used, the number of 
soldiers potentially affected, the areas potentially 
affected, or the dates of such potential exposure.  

Dr. Ward's opinion on peripheral neuropathy is premised on a 
factual predicate (exposure to herbicides in Panama) that has 
not been substantiated, and thus the opinion lacks probative 
value.  The veteran has also been asked to submit evidence of 
continuity of symptoms of peripheral neuropathy since 
service, but he has not done so.  Also, recent medical 
records attribute his current neuropathy to diabetic 
polyneuropathy.  

The weight of the credible evidence demonstrates that the 
veteran was not exposed to herbicides during service, and 
that chronic peripheral neuropathy began years after service 
and was not caused by any incident of service.  The claimed 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for hypothyroidism is granted.

Service connection for peripheral neuropathy is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



